UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-30728 PROTEO, INC. (EXACT NAME OF REGISTRANT AS SPECIFIED IN ITS CHARTER) NEVADA 88-0292249 (STATE OR OTHER JURISDICTION OF INCORPORATION OR ORGANIZATION) (I.R.S. EMPLOYER IDENTIFICATION NO.) 2, IRVINE, CALIFORNIA (ADDRESS OF PRINCIPAL EXECUTIVE OFFICES) (ZIP CODE) (949) 253-4616 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports); and (2) has been subject to such filing requirements for the past 90 days.YesxNoo . Indicate by check mark whether the registrant has submitted electronically and posted on its web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNoo . Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of "large accelerated filer," "an accelerated filer” and "smaller reporting company" in Rule 12b-2 of the Exchange Act. (Check one) Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x . Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. CLASS NUMBER OF SHARES OUTSTANDING Common Stock, $0.001 par value 23,879,350 shares of common stock at October 31, 2011 PROTEO, INC. AND SUBSIDIARY (A DEVELOPMENT STAGE COMPANY) TABLE OF CONTENTS Page PART I. FINANCIAL INFORMATION Item 1. Financial Statements: Condensed Consolidated Balance Sheets as of September 30, 2011 (unaudited) and December 31, 2010 3 Unaudited Condensed Consolidated Statements of Operations and Comprehensive Loss for the Three-Month and Nine-Month Periods Ended September 30, 2011 and 2010, and for the Period From November 22, 2000 (Inception) Through September 30, 2011 4 Unaudited Condensed Consolidated Statements of Cash Flows for the Nine-Month Periods Ended September 30, 2011 and 2010, and for the Period From November 22, 2000 (Inception) Through September 30, 2011 5 Notes to Unaudited Condensed Consolidated Financial Statements 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3. Quantitative and Qualitative Disclosure About Market Risk 16 Item 4T. Controls and Procedures 17 PART II. OTHER INFORMATION 18 Item 1. Legal Proceedings 18 Item 1A. Risk Factors 18 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 18 Item 3. Defaults Upon Senior Securities 18 Item 4. [Removed and Reserved] 18 Item 5. Other Information 18 Item 6. Exhibits 18 SIGNATURES 21 2 PROTEO, INC. AND SUBSIDIARY (A DEVELOPMENT STAGE COMPANY) CONDENSED CONSOLIDATED BALANCE SHEETS ASSETS September 30, December 31, (Unaudited) CURRENT ASSETS Cash and cash equivalents $ $ Research supplies Prepaid expenses and other current assets PROPERTY AND EQUIPMENT, NET $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable and accrued liabilities $ $ Accrued licensing fees LONG TERM LIABILITIES Accrued licensing fees COMMITMENTS AND CONTINGENCIES STOCKHOLDERS' EQUITY Non-voting preferred stock, par value $0.001 per share; 10,000,000 shares authorized; 694,590 shares and 661,500 shares issued and outstanding at September 30, 2011 and December 31, 2010, respectively Common stock, par value $0.001 per share; 300,000,000 shares authorized; 23,879,350 shares issued and outstanding Additional paid-in capital Note receivable for sale of preferred stock ) ) Accumulated other comprehensive income Deficit accumulated during development stage ) ) Total Proteo, Inc. Stockholders' Equity Noncontrolling Interest - - Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ SEE ACCOMPANYING NOTES TO THESE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 3 PROTEO, INC. AND SUBSIDIARY (A DEVELOPMENT STAGE COMPANY) CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS FOR THE THREE MONTH AND NINE MONTH PERIODS ENDED SEPTEMBER 30, 2 AND FOR THE PERIOD FROM NOVEMBER 22, 2000 (INCEPTION) THROUGH SEPTEMBER 30, 2011 NOVEMBER 22, THREE MONTHS ENDED NINE MONTHS ENDED (INCEPTION) THROUGH SEPTEMBER 30, SEPTEMBER 30, SEPTEMBER 30, CONSOLIDATED STATEMENTS OF OPERATIONS REVENUES $
